THOMAS WEISEL PARTNERS GROUP REPORTS 2 San Francisco, CA, October 28, 2009 – Thomas Weisel Partners Group, Inc. (NASDAQ: TWPG) today released results for the three and nine months ended September 30, 2009. The firm reported a net loss of $14.4 million, or $0.44 per share, for the third quarter of 2009 compared with a net loss of $109.2 million, or $3.41 per share, for the third quarter of 2008.For the nine months ended September 30, 2009, the firm reported a net loss of $48.5 million, or $1.49 per share, compared with a net loss of $137.1 million, or $4.22 per share, for the nine months ended
